of f i c e of c h i ef c ou n sel department of the treasury i n t e r n al r e v e n u e s e r v i c e w ashington d c december conex-144757-08 cc ita number info release date uil the honorable keith ellison member u s house of representatives plymouth avenue north minneapolis mn attention --------------------------- dear congressman ellison i am responding to your inquiry dated date on behalf of your constituent --- ------------------- ------------ works for an adoption agency dealing with the adoption of children with special needs he raised two questions about the adoption_tax_credit in sec_23 of the internal_revenue_code the code he asked about an individual taxpayer who was eligible to claim the credit in or for a special needs child but did not do so and now wants to claim the credit by amending his or her or return or by carrying forward the credit to or later years generally taxpayers cannot now amend their or federal_income_tax returns because the statute_of_limitations bars refunds of taxes paid in those years taxpayers may be eligible to carry forward credits arising in or to or later years but only after first reducing the credit by amounts that were allowable in earlier years the law permits individual taxpayers to claim an adoption credit for reasonable and necessary qualified_adoption_expenses qae they have paid_or_incurred sec_23 of the code the maximum per-child credit was dollar_figure for and dollar_figure for although qae includes fees paid to adoption agencies and attorneys court costs and travel_expenses while away from home these expenses are not qae if someone other than the adoptive parent such as an employer or a governmental_unit either pays the expenses directly or reimburses the adoptive parent for the expenses however beginning in congress has permitted adoptive parents of special needs children to claim the adoption credit in the year the adoption becomes final whether or not the parents paid any qualified_adoption_expenses see the job creation and worker assistance act of h_r publaw_107_147 116_stat_1 adding sec_23 to the code conex-144757-08 to obtain a credit or refund for an overpayment_of_tax a taxpayer must file a timely claim generally the filing deadline for refund claims is either three years from the time the return was filed or two years from the time the tax is paid whichever period ends later sec_6511 of the code thus in general if a taxpayer was eligible to claim the adoption_tax_credit in or but did not claim it the taxpayer cannot now file an amended tax_return for those years however in some situations those tax years may remain open for purposes of filing an amended_return for example if the taxpayer paid the tax for the or tax_year within the last two years he or she could still ask for a refund of the tax paid further taxpayers may file an amended_return in cases where the adoption of a special needs child became final in or later those years remain open for purposes of sec_6511 ----------- also asked if a taxpayer can carry forward and use in a later tax_year an adoption credit earned in or while taxpayers may carry forward an unused adoption credit up to five years the credit is carried forward only to the extent it was not allowable in a prior taxable_year sec_23 of the code for example if an individual adopted a special needs child in and had a pre-credit tax_liability of dollar_figure that year dollar_figure of the adoption credit is allowable in and dollar_figure is carried forward to alternatively if the individual had a pre-credit tax_liability of dollar_figure or more all of the credit is allowable in and no portion is carried forward to thus before a taxpayer can carry forward and use an adoption credit in a later tax_year he or she must first reduce the credit by the portion that was allowable in prior years you can find additional guidance on the adoption credit in the instructions to form_8839 qualified adoption benefits and in publication tax benefits for adoption i hope this information is helpful if we can assist you further please call ------------------- ------------- or me at --------------------- sincerely michael j montemurro branch chief office of associate chief_counsel income_tax accounting
